Brown v ESRT Empire State Bldg., L.L.C. (2019 NY Slip Op 00345)





Brown v ESRT Empire State Bldg., L.L.C.


2019 NY Slip Op 00345


Decided on January 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2019

Sweeny, J.P., Gische, Tom, Mazzarelli, Kern, JJ.


7444 163017/15

[*1]Christopher Brown, Plaintiff-Respondent,
vESRT Empire State Building, L.L.C., et al., Defendants- Appellants.
ESRT Empire State Building, L.L.C., et al., Third-Party Plaintiffs-Appellants,
vFirst Quality Maintenance II, LLC, doing business as First Quality Maintenance, Third-Party Defendant-Respondent.

An appeal having been taken to this Court by the above-named appellants from an order of the Supreme Court, New York County (Lynn R. Kotler, J.), entered on or about September 7, 2017,
And said appeal having been argued by counsel for the respective parties; and due deliberation having been had thereon, and upon the stipulation of the parties hereto dated December 28, 2018,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 17, 2019
CLERK